NO APPEARANCE FOR THE RESPONDENT                      ATTORNEYS FOR THE INDIANA SUPREME COURT
                                                      DISCIPLINARY COMMISSION
                                                      G. Michael Witte, Executive Director
                                                      Julie E. Bennett, Staff Attorney
                                                      Indianapolis, Indiana

______________________________________________________________________________

                                             In the
                                                                                      FILED
                           Indiana Supreme Court                                 Sep 05 2017, 11:58 am
                             _________________________________
                                                                                      CLERK
                                                                                  Indiana Supreme Court
                                                                                     Court of Appeals
                                     No. 27S00-1703-DI-131                             and Tax Court




IN THE MATTER OF:

BEAU J. WHITE,
                                                       Respondent.
                             _________________________________

                                   Attorney Discipline Action
                                 Hearing Officer R. Scott Hayes
                             _________________________________


                                        September 5, 2017

Per Curiam.


       We find that Respondent, Beau White, committed attorney misconduct in connection
with his representation of a client and by failing to cooperate with the disciplinary process. For
this misconduct, we conclude that Respondent should be suspended for at least three years
without automatic reinstatement.


       This matter is before the Court on the report of the hearing officer appointed by this
Court to hear evidence on the Indiana Supreme Court Disciplinary Commission’s “Verified
Disciplinary Complaint.” Respondent’s 1999 admission to this state’s bar subjects him to this
Court’s disciplinary jurisdiction. See IND. CONST. art. 7, § 4.
                                Procedural Background and Facts


         The Commission filed a “Verified Disciplinary Complaint” against Respondent on March
8, 2017.    Respondent was served with the complaint but has not appeared, responded, or
otherwise participated in these proceedings. Accordingly, the Commission filed a “Motion for
Judgment on the Complaint,” and the hearing officer took the facts alleged in the disciplinary
complaint as true.


         No petition for review of the hearing officer’s report has been filed. When neither party
challenges the findings of the hearing officer, “we accept and adopt those findings but reserve
final judgment as to misconduct and sanction.” Matter of Levy, 726 N.E.2d 1257, 1258 (Ind.
2000).


         Count 1. Respondent was hired to represent “Client 1” in a criminal case. Thereafter,
Respondent did very little work on the case, was unable to be reached by Client 1 until
immediately prior to trial, and appeared on the morning of trial with very little material. Client 1
indicated to the judge she was not comfortable proceeding with Respondent and explained why.
The judge continued the matter even though a jury panel was waiting outside the courtroom.
The judge also filed a request for investigation of Respondent with the Commission. Respondent
failed to timely respond to the Commission’s inquiries during that investigation, leading to the
initiation of show cause proceedings.


         Count 2. Respondent was hired to represent “Client 2” with respect to paternity and child
support issues. Client 2 was unable to reach Respondent after the retainer was paid. Eventually,
Client 2 filed a request for investigation of Respondent with the Commission. Respondent failed
to timely respond to the Commission’s inquiries, leading to the initiation of additional show
cause proceedings.1



1
  All told, nine separate show cause proceedings have been initiated against Respondent since 2014, the
latter five of which remain pending. Also separately pending against Respondent is a “Notice of Finding
of Guilt and Request for Suspension” filed by the Commission in Case No. 27S00-1706-DI-416, based on
Respondent’s felony drug conviction earlier this year.


                                                  2
       The hearing officer cited as aggravating factors Respondent’s disciplinary history and his
substantial experience in the practice of law, found no evidence in mitigation, and recommended
that Respondent be suspended without automatic reinstatement.


                                           Discussion


       We concur in the hearing officer’s findings of fact and conclude that Respondent violated
these Indiana Professional Conduct Rules prohibiting the following misconduct:

       1.3: Failing to act with reasonable diligence and promptness.

       1.4(a)(4): Failing to comply promptly with a client’s reasonable requests for information.

       8.1(b): Failing to respond in a timely manner to the Commission’s demands for
           information.

       8.4(d): Engaging in conduct prejudicial to the administration of justice.

       Our analysis of appropriate discipline entails consideration of the nature of the
misconduct, the duties violated by the respondent, any resulting or potential harm, the
respondent’s state of mind, our duty to preserve the integrity of the profession, the risk to the
public should we allow the respondent to continue in practice, and matters in mitigation and
aggravation. See Matter of Newman, 958 N.E.2d 792, 800 (Ind. 2011).


       Respondent has prior discipline for similar misconduct, see Matter of White, 969 N.E.2d
3, modified by Matter of White, 970 N.E.2d 145 (Ind. 2012), and was on probation for that
misconduct during the period at issue here. Respondent has a lengthy record of past and present
noncooperation with various disciplinary investigations initiated against him, comprising four
concluded and five pending show cause proceedings. Respondent has been administratively
suspended six times since 2008 – four times for nonpayment of dues and twice for failure to pay
costs – and he is currently suspended for failure to pay costs. Respondent has progressively
absented himself from the multiple show cause proceedings against him and has wholly failed to
participate in these disciplinary proceedings. All of these factors persuade us that a lengthy




                                                3
suspension without automatic reinstatement is necessary to protect the public and preserve the
integrity of the legal profession.


                                           Conclusion


       Respondent already is under suspension for failure to pay costs imposed in a separate
disciplinary matter. For Respondent’s professional misconduct, the Court suspends Respondent
from the practice of law in this state for a period of not less than three years, without automatic
reinstatement, effective immediately. Respondent shall fulfill all the duties of a suspended
attorney under Admission and Discipline Rule 23(26). The costs of this proceeding are assessed
against Respondent, and the hearing officer appointed in this case is discharged.


Massa, Slaughter, and Goff, JJ., concur.

Rush, C.J., and David, J., dissent, believing that the Respondent is deserving of a significant
period of suspension or disbarment.




                                                4